t c summary opinion united_states tax_court eddie l and mary e carver petitioners v commissioner of internal revenue respondent docket no 5566-99s filed date fddie l carver and mary e carver pro sese jason w anderson for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax respondent conceded that petitioners did not fail to include original_issue_discount of dollar_figure in their income the sole issue for decision is whether petitioners failed to report as income gambling winnings of dollar_figure some of the facts in this case have been stipulated and are so found petitioners resided in wilmington illinois at the time they filed their petition in petitioners who are not professional gamblers gambled at the empress casino joliet the empress casino hammond and harrah's joliet casino petitioner mary carver won dollar_figure on one occasion and petitioner eddie carver won dollar_figure on one occasion these amounts were reported to the internal_revenue_service we accept petitioner mary carver’s testimony that their gambling_losses exceeded their gambling winnings petitioners did not report the gambling winnings or losses on their tax_return they did not itemize their deductions and instead claimed the standard_deduction petitioners contend that the gambling winnings should not be included in their income because they had losses that exceeded their winnings respondent contends that the winnings must be included in petitioners' income gross_income includes all income from whatever source derived including gambling winnings sec_61 480_us_23 gambling_losses are deductible only to the extent of the taxpayer's winnings from such transactions sec_165 sec_1_165-10 income_tax regs taxpayers not engaged in the trade_or_business of gambling must report all gambling winnings as gross_income and may claim gambling_losses only as an itemized_deduction to the extent of the gambling income 292_f2d_630 5th cir we hold that petitioners must include the dollar_figure of gambling winnings in their income petitioners have no other itemized_deductions to add to the dollar_figure of gambling_losses which were eligible to be taken as an itemized_deduction petitioners benefited from the election of the standard_deduction of dollar_figure accordingly we sustain respondent's determination on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
